TABLE OF CONTENTS
Exhibit 10.1
COLUMBIA FINANCIAL, INC. 2019 EQUITY INCENTIVE PLAN

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Table of Contents
Page
ARTICLE 1 — PURPOSE AND GENERAL PROVISIONS
1
1.1

Establishment of Plan

1
1.2

Purpose of Plan

1
1.3

Types of Awards

1
1.4

Effective Date

1
1.5

Termination of the Plan

1
ARTICLE 2 — DEFINITIONS
1
ARTICLE 3 — ADMINISTRATION; POWERS OF THE COMMITTEE
5
3.1

General

5
3.2

Authority of the Committee

5
3.3

Delegation of Authority

6
3.4

Agreements

6
3.5

Indemnification

6
3.6

Minimum Vesting Requirement

6
3.7

Minimum Holding Period

7
3.8

Restrictions on Dividends and Dividend Equivalents

7
ARTICLE 4 — SHARES AVAILABLE UNDER THE PLAN
7
4.1

Number of Shares

7
4.2

Individual Limits

8
4.3

Adjustment of Shares

9
ARTICLE 5 — STOCK OPTIONS
9
5.1

Grant of Options

9
5.2

Agreement

10
5.3

Option Exercise Price

10
5.4

Duration of Options

10
5.5

Exercise of Options

10
5.6

Payment

10
5.7

Special Rules for ISOs

11
ARTICLE 6 — STOCK APPRECIATION RIGHTS
11
6.1

Grant of SARs

11
6.2

Agreement

11
6.3

Duration of SARs

11
6.4

Tandem SARs

12
6.5

Payment

12
6.6

Exercise Price

12
6.7

Exercise of SARs

12
ARTICLE 7 — RESTRICTED STOCK AND RESTRICTED STOCK UNITS
12
7.1

Grant of Restricted Stock and Restricted Stock Units

12
7.2

Agreement

12
7.3

Certificates

13
7.4

Dividends and Other Distributions

13

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
ARTICLE 8 — PERFORMANCE SHARES AND UNITS
13
8.1

Grant of Performance Shares and Performance Units

13
8.2

Agreement

13
8.3

Value of Performance Shares and Performance Units

14
8.4

Earning of Performance Shares and Performance Units

14
8.5

Dividends and Other Distributions

14
ARTICLE 9 — PERFORMANCE MEASURES
14
9.1

In General

14
9.2

Definitions of Performance Objectives

14
9.3

Determinations of Performance

14
9.4

Adjustments and Exclusions

15
ARTICLE 10 — TERMINATION OF SERVICE RELATIONSHIP, BLACKOUT PERIODS AND CHANGE IN
CONTROL
15
10.1

Termination of Service Relationship

15
10.2

Special Rule for Company Blackout Periods

16
10.3

Change in Control

16
ARTICLE 11 — BENEFICIARY DESIGNATION
17
ARTICLE 12 — DEFERRALS
17
ARTICLE 13 — WITHHOLDING TAXES
17
13.1

Tax Withholding

17
13.2

Share Withholding

17
ARTICLE 14 — AMENDMENT AND TERMINATION
18
14.1

Amendment or Termination of Plan

18
14.2

Amendment of Agreement

18
14.3

Dissolution or Liquidation

18
ARTICLE 15 — MISCELLANEOUS PROVISIONS
19
15.1

Restrictions on Shares

19
15.2

Rights of a Shareholder

19
15.3

Transferability

19
15.4

No Fractional Shares

19
15.5

No Implied Rights

19
15.6

Expenses of the Plan

20
15.7

Compliance with Laws

20
15.8

Recoupment/Clawback

20
15.9

Regulatory Requirements

20
15.10

Whistleblower Protection

20
15.11

Successors

20
15.12

Tax Elections

20
15.13

Uncertificated Shares

20
15.14

Compliance with Code Section 409A

21
15.15

Legal Construction

21

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
COLUMBIA FINANCIAL, INC. 2019 EQUITY INCENTIVE PLAN
ARTICLE 1 — PURPOSE AND GENERAL PROVISIONS
1.1   Establishment of Plan.   Columbia Financial, Inc., a Delaware corporation
(the “Company”), hereby establishes an equity incentive compensation plan to be
known as the “Columbia Financial, Inc. 2019 Equity Incentive Plan” (the “Plan”),
as set forth in this document.
1.2   Purpose of Plan.   The purpose of the Plan is to promote the long-term
growth and profitability of the Company and its Affiliates by (i) providing
certain employees and non-employee directors of the Company and its Affiliates
with incentives to maximize shareholder value and otherwise contribute to the
success of the Company and with recognition for significant contributions to the
Company’s success, and (ii) enabling the Company to attract, retain and reward
the best available persons for positions of substantial responsibility.
1.3   Types of Awards.   Awards under the Plan may be made to eligible
Participants in the form of Incentive Stock Options, Nonqualified Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units or any combination thereof.
1.4   Effective Date.   The Plan was adopted by the Board of Directors of the
Company on April 16, 2019, contingent upon approval by the Company’s
shareholders. The Plan became effective on June 6, 2019, the date on which the
Company’s shareholders approved the Plan (the “Effective Date”).
1.5   Termination of the Plan.   No awards shall be granted under the Plan after
the tenth (10th) anniversary of the Effective Date (except as provided in
Section 5.7(a) below). Awards granted under the Plan on or prior to the tenth
(10th) anniversary of the Effective Date shall remain outstanding beyond that
date in accordance with the terms and conditions of the Plan and the Agreements
corresponding such Awards.
ARTICLE 2 — DEFINITIONS
Except where the context otherwise indicates, the following definitions apply:
“AFFILIATE” means any entity that, directly or indirectly through on or more
intermediaries, controls, is controlled by, or is under common control with the
Company, including among others Columbia Bank. With respect to all purposes of
the Plan, including but not limited to, the establishment, amendment,
termination, operation and administration of the Plan, the Company and the
Committee shall be authorized to act on behalf of all other entities included
within the definition of “Affiliate.”
“AGREEMENT” means the written or electronic agreement evidencing an Award
granted to a Participant under the Plan. As determined by the Committee, each
Agreement shall consist of either (i) a written agreement in a form approved by
the Committee and executed on behalf of the Company by an officer duly
authorized to act on its behalf, or (ii) an electronic notice of Award in a form
approved by the Committee and recorded by the Company (or its designee) in an
electronic recordkeeping system used for the purpose of tracking Awards, and if
required by the Committee, executed or otherwise electronically accepted by the
recipient of the Award in such form and manner as the Committee may require. The
Committee may authorize any officer of the Company (other than the particular
Award recipient) to execute any or all Agreements on behalf the Company.
“AWARD” means an award granted to a Participant under the Plan that consists of
one or more Incentive Stock Options, Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units or a combination of these.
“BOARD” means the Board of Directors of the Company.
1

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
“CHANGE IN CONTROL” means the occurrence of one of the following events:
(a)   if any Person, other than an Exempt Person, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more (the “CIC
Percentage”) of the combined voting power of the Company’s then-outstanding
securities; provided, however, that if such Person first obtains the approval of
the Board to acquire the CIC Percentage, then no Change in Control shall be
deemed to have occurred unless and until such Person obtains a CIC Percentage
ownership of the combined voting power of the Company’s then-outstanding
securities without having first obtained the approval of the Board; or
(b)   if any Person, other than an Exempt Person, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing greater than 50% of the
combined voting power of the Company’s then-outstanding securities, whether or
not the Board shall have first given its approval to such acquisition; or
(c)   during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute a majority of the Board; provided, however, that
any new directors whose election, nomination for election by the Company’s
shareholders or appointment was approved by a vote of at least one-half of the
directors then still in office who either were directors at the beginning of the
period or whose election, nomination or appointment was previously so approved
shall be considered Incumbent Directors; and further provided, however, that no
individual shall be considered an Incumbent Director if such individual’s
election, nomination or appointment to the Board was in connection with an
actual or threatened “election contest” (as described in Rule 14a-12(c) under
the Exchange Act) with respect to the election or removal of directors (an
“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any such
Election Contest or Proxy Contest; or
(d)   the consummation of a merger or consolidation of the Company with any
other corporation; provided, however, a Change in Control shall not be deemed to
have occurred: (i) if such merger or consolidation would result in all or a
portion of the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) either directly or
indirectly more than 50% of the combined voting power of the securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation in substantially the same proportion as their ownership
immediately prior to the merger or consolidation, or (ii) if the corporate
existence of the Company is not affected and following the merger or
consolidation, the directors of the Company prior to such merger or
consolidation constitute at least a majority of the Board of the Company or the
entity that directly or indirectly controls the Company after such merger or
consolidation; or
(e)   the sale or disposition by the Company of all or substantially all the
Company’s assets, other than a sale to an Exempt Person;
provided, however, that in no event shall a reorganization of the Company or
Columbia Bank solely within its corporate structure or a second-step conversion
constitute a Change in Control.
“CODE” means the Internal Revenue Code of 1986, as now in effect and as
hereafter amended from time to time. Any reference to a particular section of
the Code includes any applicable regulations promulgated under that section. All
citations to sections of the Code are to such sections as they may from time to
time be amended or renumbered.
“COMMITTEE” means the Compensation Committee of the Board or such other
committee consisting of two or more members of the Board as may be appointed by
the Board from time to time to administer this Plan pursuant to Article 3. All
of the members of the Committee shall be independent
2

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
directors within the meaning of the NASDAQ’s listing standards (as applicable).
If any member of the Committee does not qualify as an “Independent Director”
within the meaning of Rule 16b-3 under the Exchange Act, the Board shall appoint
a subcommittee of the Committee, consisting of at least two Independent
Directors, to grant Awards to Insiders; each member of such subcommittee shall
satisfy the requirements of  (i) and (ii) above. References to the Committee in
the Plan shall include and, as appropriate, apply to any such subcommittee.
“COMMON STOCK” means the Common Stock, par value $.01 per share, of the Company,
and any other shares into which such stock may be changed by reason of a
recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.
“COMPANY” means Columbia Financial, Inc., a Delaware corporation, and its
successors and assigns.
“DISABILITY” means, with respect to any Incentive Stock Option, a disability as
determined under Code section 22(e)(3), and with respect to any other Award,
unless provided otherwise in an Agreement (in which case such definition shall
apply for purposes of the Plan with respect to that particular Award), (i) with
respect to a Participant who is eligible to participate in a program of
long-term disability insurance maintained by the Employer, the date on which the
insurer or administrator under such program of long-term disability insurance
determines that the Participant is eligible to commence benefits under such
program, and (ii) with respect to any Participant (including a Participant who
is eligible to participate in a program of long-term disability insurance
maintained by the Employer), the Participant’s inability, due to physical or
mental incapacity, to substantially perform the Participant’s duties and
responsibilities for the Employer for one hundred eighty (180) days out of any
three hundred sixty-five (365) day period or one hundred twenty (120)
consecutive days.
“EFFECTIVE DATE” shall have the meaning ascribed to such term in Section 1.4
hereof.
“EMPLOYEE” means any individual whom the Employer treats as a common law
employee for payroll tax purposes, either within or outside the United States.
“EMPLOYER” means the Company, each Affiliate, and any division of the Company or
an Affiliate thereof.
“EXCHANGE ACT” means the Securities Exchange Act of 1934, as now in effect and
as hereafter amended from time to time. Any reference to a particular section of
the Exchange Act includes any applicable regulations promulgated under that
section. All citations to sections of the Act or rules thereunder are to such
sections or rules as they may from time to time be amended or renumbered.
“EXEMPT PERSON” means any employee benefit plan of the Employer or a trustee or
other administrator or fiduciary holding securities under an employee benefit
plan of the Employer.
“FAIR MARKET VALUE” of a share of Common Stock of the Company means, as of the
date in question,
(a)   if the Common Stock is listed for trading on the NASDAQ, the closing sale
price of a share of Common Stock on such date, as reported by the NASDAQ or such
other source as the Committee deems reliable, or if no such reported sale of the
Common Stock shall have occurred on such date, on the last day prior to such
date on which there was such a reported sale;
(b)   if the Common Stock is not listed for trading on the NASDAQ but is listed
for trading on another national securities exchange, the closing sale price of a
share of Common Stock on such date as reported on such exchange, or if no such
reported sale of the Common Stock shall have occurred on such date, on the last
day prior to such date on which there was such a reported sale;
(c)   if the Common Stock is not listed for trading on a national securities
exchange but nevertheless is publicly traded and reported (through the OTC
Bulletin Board or otherwise), the closing sale price of a share of Common Stock
on such date, or if no such reported sale of the Common Stock shall have
occurred on such date, on the last day prior to such date on which there was
such a reported sale; or
3

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
(d)   if the Common Stock is not publicly traded and reported, the fair market
value as established in good faith by the Committee or the Board.
For purposes of subsection (c) above, if the Common Stock is not traded on the
NASDAQ but is traded on more than one other securities exchange on the given
date, then the largest exchange on which the Common Stock is traded shall be
referenced to determine Fair Market Value.
Notwithstanding the foregoing but subject to the next paragraph, if the
Committee determines in its discretion that an alternative definition of Fair
Market Value should be used in connection with the grant, exercise, vesting,
settlement or payout of any Award, it may specify such alternative definition in
the Agreement applicable to the Award. Such alternative definition may include a
price that is based on the opening, actual, high, low, or average selling prices
of a share of Common Stock on the NASDAQ or other securities exchange on the
given date, the trading date preceding the given date, the trading date next
succeeding the given date, or an average of trading days.
Notwithstanding the foregoing, (i) in the case of an Option or SAR, Fair Market
Value shall be determined in accordance with a definition of fair market value
that permits the Award to be exempt from Code section 409A; and (ii) in the case
of an Option that is intended to qualify as an ISO under Code section 422, Fair
Market Value shall be determined by the Committee in accordance with the
requirements of Code section 422.
“409A AWARD” means an Award that is not exempt from Code section 409A.
“FULL VALUE AWARD” means an Award of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units.
“FULL VALUE AWARD POOL” shall have the meaning ascribed to such term in in
Section 4.1.
“INCENTIVE STOCK OPTION” or “ISO” means an Option which is designated as an
“incentive stock option” and intended to meet the requirements of Code section
422.
“INSIDER” shall mean an individual who is, on the relevant date, subject to the
reporting requirements of Exchange Act section 16(a).
“NASDAQ” means The NASDAQ Stock Market LLC or its successor.
“NON-EMPLOYEE DIRECTOR” means any individual who is a member of the Board and
who is not also employed by the Employer.
“NONQUALIFIED STOCK OPTION” or “NSO” means any Option which is not designated as
an “incentive stock option” or that otherwise does not meet the requirements of
Code section 422.
“OPTION” means an Award granted under Article 5 which is either an Incentive
Stock Option or a Nonqualified Stock Option. An Option shall be designated as
either an Incentive Stock Option or a Nonqualified Stock Option, and in the
absence of such designation, shall be treated as a Nonqualified Stock Option.
“OPTION EXERCISE PRICE” means the price at which a share of Common Stock may be
purchased by a Participant pursuant to the exercise of an Option.
“OPTION AWARD POOL” shall have the meaning ascribed to such term in in
Section 4.1.
“PARTICIPANT” means an Employee or Non-Employee Director who is eligible to
receive or has received an Award under this Plan.
“PERFORMANCE PERIOD” shall have the meaning ascribed to such term in
Section 8.3.
“PERFORMANCE SHARE” means an Award under Article 8 of the Plan that is valued by
reference to a share of Common Stock, which value may be paid to the Participant
by delivery of cash or other property as the Committee shall determine upon
achievement of such performance objectives during the relevant Performance
Period as the Committee shall establish at the time of such Award or thereafter.
4

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
“PERFORMANCE UNIT” means an Award under Article 8 of the Plan that has a value
set by the Committee (or that is determined by reference to a valuation formula
specified by the Committee), which value may be paid to the Participant by
delivery of cash or other property as the Committee shall determine upon
achievement of such performance objectives during the relevant Performance
Period as the Committee shall establish at the time of such Award or thereafter.
“PERSON” means any “person” or “group” as those terms are used in Exchange Act
Sections 13(d) and 14(d).
“PLAN” means the Columbia Financial, Inc. 2019 Equity Incentive Plan set forth
in this document and as it may be amended from time to time.
“RESTRICTED STOCK” means an Award of shares of Common Stock under Article 7 of
the Plan, which shares are issued with such restrictions as the Committee, in
its sole discretion, may impose, including but not limited to an Award of shares
that the Committee grants to an Non-Employee Director with no restrictions.
“RESTRICTED STOCK UNIT” or “RSU” means an Award under Article 7 of the Plan that
is valued by reference to a share of Common Stock, which value may be paid to
the Participant by delivery of cash or other property as the Committee shall
determine and that has such restrictions as the Committee, in its sole
discretion, may impose, including but not limited to an Award that the Committee
grants to an Non-Employee Director with no restrictions.
“RESTRICTION PERIOD” means the period commencing on the date an Award of
Restricted Stock or an RSU is granted and ending on such date as the Committee
shall determine, during which time the Award is subject to forfeiture as
provided in the Agreement.
“STOCK APPRECIATION RIGHT” or “SAR” means an Award granted under Article 6 which
provides for delivery of cash or other property as the Committee shall determine
with a value equal to the excess of the Fair Market Value of a share of Common
Stock on the day the Stock Appreciation Right is exercised over the specified
purchase price.
“TANDEM SAR” means a Stock Appreciation Right granted to a Participant in
connection with an Option as described in Section 6.4.
ARTICLE 3 — ADMINISTRATION; POWERS OF THE COMMITTEE
3.1   General.   This Plan shall be administered by the Committee.
3.2   Authority of the Committee.
(a)   Subject to the provisions of the Plan, the Committee shall have the full
and discretionary authority to (i) select the persons who are eligible to
receive Awards under the Plan, (ii) determine the form and substance of Awards
made under the Plan and the conditions and restrictions, if any, subject to
which such Awards will be made, (iii) modify the terms of Awards made under the
Plan, (iv) interpret, construe and administer the Plan and Awards granted
thereunder, (v) make any adjustments necessary or desirable in connection with
Awards made under the Plan to eligible Participants located outside the United
States, and (vi) adopt, amend, or rescind such rules and regulations, and make
such other determinations, for carrying out the Plan as it may deem appropriate.
(b)   The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Agreement in the manner and to the extent it
shall deem desirable to carry it into effect.
(c)   Notwithstanding anything herein to the contrary, the Committee’s
determinations under the Plan and the Agreements are not required to be uniform;
rather, the Committee shall be entitled to make non-uniform and selective
determinations under the Plan and the Agreements.
5

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
(d)   Decisions of the Committee on all matters relating to the Plan shall be in
the Committee’s sole discretion and shall be conclusive, final and binding on
all parties. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with
applicable federal and state laws and rules and regulations promulgated pursuant
thereto.
(e)   In the event the Company shall assume outstanding equity awards or the
right or obligation to make such awards in connection with the acquisition of
another corporation or business entity, the Committee may, in its discretion,
make such adjustments in the terms of Awards as it shall deem equitable and
appropriate to prevent dilution or enlargement of benefits intended to be made
under the Plan.
(f)   In making any determination or in taking or not taking any action under
the Plan, the Committee may obtain and may rely on the advice of experts,
including but not limited to employees of the Company and professional advisors.
3.3   Delegation of Authority.   The Committee may, in its discretion, at any
time and from time to time, delegate to one or more of its members such of its
authority as it deems appropriate (provided that any such delegation shall be to
at least two members of the Committee with respect to Awards to Insiders). The
Committee may, at any time and from time to time, delegate to one or more other
members of the Board such of its authority as it deems appropriate. To the
extent permitted by law and applicable stock exchange rules, the Committee may
also delegate its authority to one or more persons who are not members of the
Board, except that no such delegation will be permitted with respect to
Insiders.
3.4   Agreements.   Each Award granted under the Plan shall be evidenced by an
Agreement. Each Agreement shall be subject to and incorporate, by reference or
otherwise, the applicable terms and conditions of the Plan, and any other terms
and conditions, not inconsistent with the Plan, as may be imposed by the
Committee, including without limitation, provisions related to the consequences
of termination of employment. A copy of such Agreement shall be provided to the
Participant, and the Committee may, but need not, require that the Participant
sign (or otherwise acknowledge receipt of) a copy of the Agreement or a copy of
a notice of grant. Each Participant may be required, as a condition to receiving
an Award under this Plan, to enter into an agreement with the Company containing
such non-compete, confidentiality, and/or non-solicitation provisions as the
Committee may adopt and approve from time to time (as so modified or amended,
the “Non-Compete Agreement”). The provisions of the Non-Compete Agreement may
also be included in, or incorporated by reference in, the Agreement.
3.5   Indemnification.   No member or former member of the Committee or the
Board or person to whom the Committee has delegated responsibility under the
Plan shall be liable for any action or determination made in good faith with
respect to the Plan or any Award granted under it. The Company shall indemnify
and hold harmless each member and former member of the Committee and the Board
against all cost or expense (including counsel fees and expenses) or liability
(including any sum paid in settlement of a claim with the approval of the Board)
arising out of any act or omission to act in connection with the Plan, unless
arising out of such member’s or former member’s own willful misconduct, fraud,
bad faith or as expressly prohibited by statute. Such indemnification shall be
in addition (without duplication) to any rights to indemnification or insurance
the member or former member may have as a director or under the by-laws of the
Company or otherwise.
3.6   Minimum Vesting Requirement.   Notwithstanding anything herein to the
contrary, each equity-based Award shall vest no earlier than the one-year
anniversary of the date of grant of the Award; provided, however, that: (i) up
to 5% of the Full Value Award Pool and up to 5% of the Option Award Pool Award,
as the Full Value Award Pool and Option Award Pool Award may be adjusted
pursuant to Section 4.3, may be issued pursuant to Awards that do not satisfy
this minimum vesting requirement; and (ii) the Committee may provide for
accelerated vesting of an Award in full or in part prior to the one-year
anniversary of the date of grant of the Award pursuant to Article 10.
6

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
3.7   Minimum Holding Period.   As a condition of receipt of an Award, the
Agreement may require the Participant to agree to hold vested Shares received
under the Award (including but not limited to Shares received upon exercise of
an Option) for one year following the vesting or exercise date (as applicable).
The foregoing limitation shall not apply to the extent an Award vests or is
exercised due to death, Disability or involuntary termination of employment
following a Change in Control, or to the extent that (i) the Participant directs
the Company to withhold, or the Company elects to withhold, with respect to such
vesting or exercise or, in lieu thereof, to retain or sell without notice a
number of shares of Stock sufficient to cover to the taxes required to be
withheld at the minimum statutory withholding rates, or (ii) the participant
exercises an Option by net settlement, and in the case of  (i) and (ii) herein,
only to the extent of the Shares withheld for tax or net settlement purposes.
3.8   Restrictions on Dividends and Dividend Equivalents.   Notwithstanding
anything herein to the contrary, dividend equivalents shall not be paid with
respect to Options or SARs. Dividends and dividend equivalents with respect to a
Restricted Stock Award, Restricted Stock Unit, Performance Share or Performance
Unit shall be subject to the same vesting requirements as the underlying Award;
in no event shall dividends or dividend equivalents be paid on any such Award
prior to the date on which such Award has become vested.
ARTICLE 4 — SHARES AVAILABLE UNDER THE PLAN
4.1   Number of Shares.   Subject to adjustment as provided in Section 4.3, the
aggregate number of shares of Common Stock that are available for issuance
pursuant to (i) Full Value Awards granted under the Plan is 2,271,427 (the “Full
Value Award Pool”), and (ii) Options and SARs granted under the Plan is
5,678,569 (the “Option Award Pool Award”). All of the Option Award Pool may, but
is not required to, be issued pursuant to Incentive Stock Options. If Awards are
granted in substitution or assumption of awards of an entity acquired, by merger
or otherwise, by the Company (or any Affiliate), to the extent such grant shall
not be inconsistent with the terms, limitations and conditions of Code section
422, Exchange Act Rule 16b-3 or applicable NASDAQ rules, the number of shares
subject to such substitute or assumed Awards shall not increase or decrease the
Full Value Award Pool or Option Award Pool (as applicable).
The shares issued pursuant to Awards under the Plan shall be made available from
shares currently authorized but unissued or shares currently held (or
subsequently acquired) by the Company as treasury shares, including shares
purchased in the open market or in private transactions.
The following rules shall apply for purposes of the determination of the number
of shares of Common Stock available for grants of Awards under the Plan:
(a)   Each Option shall be counted as one share subject to an Award and deducted
from the Option Award Pool.
(b)   Each share of Restricted Stock and each Restricted Stock Unit that may be
settled in shares of Common Stock shall be counted as one share subject to an
Award and deducted from the Full Value Award Pool. Restricted Stock Units that
may not be settled in shares of Common Stock shall not result in a deduction
from the Full Value Award Pool.
(c)   Each Performance Share that may be settled in shares of Common Stock shall
be counted as one share subject to an Award, based on the number of shares that
would be paid under the Performance Share for achievement of target performance,
and deducted from the Full Value Award Pool. Each Performance Unit that may be
settled in shares of Common Stock shall be counted as a number of shares subject
to an Award, based on one multiplied by the number of shares that would be paid
under the Performance Unit for achievement of target performance, with the
number determined by dividing the value of the Performance Unit at the time of
grant by the Fair Market Value of a share of Common Stock at the time of grant,
and this number shall be deducted from the Full Value Award Pool. In both cases,
in the event that the Award is later settled based on above-target performance,
the number of shares of Common Stock corresponding to the above-target
performance, calculated pursuant to the applicable methodology specified above,
7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
shall be deducted from the Full Value Award Pool at the time of such settlement;
in the event that the Award is later settled upon below-target performance, the
number of shares of Common Stock corresponding to the below-target performance,
calculated pursuant to the applicable methodology specified above, shall be
added back to the Full Value Award Pool. Performance Shares and Performance
Units that may not be settled in shares of Common Stock shall not result in a
deduction from the Full Value Award Pool.
(d)   Each Stock Appreciation Right that may be settled in shares of Common
Stock shall be counted as one share subject to an Award and deducted from the
Option Award Pool. Stock Appreciation Rights that may not be settled in shares
of Common Stock shall not result in a reduction from the Option Award Pool. If a
Stock Appreciation Right is granted in connection with an Option and the
exercise of the Stock Appreciation Right results in the loss of the Option
right, the shares subject to such related Option shall be added back to the
Option Award Pool.
(e)   If, for any reason, any shares subject to an Award under the Plan are not
issued or are returned to the Company, for reasons including, but not limited
to, a forfeiture of Restricted Stock or a Restricted Stock Unit, or the
termination, expiration or cancellation of an Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Share or Performance Unit,
or settlement of any Award in cash rather than shares, such shares shall again
be available for Awards under the Plan and shall be added to the Full Value
Award Pool or Option Award Pool (as applicable).
(f)   Notwithstanding anything to contrary contained herein, if the exercise
price and/or tax withholding obligation under an Award is satisfied by the
Company retaining shares or by the Participant tendering shares (either by
actual delivery or attestation), the number of shares so retained or tendered
shall be deemed delivered for purposes of determining the Option Award Pool and
shall not be available for further Awards under the Plan. To the extent an SAR
that may be settled in shares of Common Stock is, in fact, settled in shares of
Common Stock, the gross number of shares subject to such Stock Appreciation
Right shall be deemed delivered for purposes of determining the Option Award
Pool and shall not be available for further Awards under the Plan. Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options shall not be available for Awards under the Plan
and shall not be added to the Option Award Pool.
4.2   Individual Limits.   Subject to adjustment as provided in Section 4.3, the
following rules shall apply to Awards under the Plan:
(a)   The maximum number of Options and Stock Appreciation Rights that are not
Full Value Awards that, in the aggregate, may be granted to any one Participant
other than a Non-Employee Director over the lifetime of the Plan, all of which
may be granted during any one calendar year, is equal to twenty-five percent
(25%) of the Option Award Pool.
(b)   The maximum number of Full Value Awards that, in the aggregate, may be
granted to any one Participant other than a Non-Employee Director over the
lifetime of the Plan, all of which may be granted during any one calendar year,
is equal to twenty-five percent (25%) of the Full Value Award Pool.
(c)   For any one Non-Employee Director:
(i)   Over the lifetime of the Plan, the maximum number of Options and Stock
Appreciation Rights that, in the aggregate, may be granted to such Non-Employee
Director is equal to three and one half percent (3.5%) of the Option Award Pool;
(ii)   Over the lifetime of the Plan, the maximum number of Full Value Awards
that, in the aggregate, may be granted to such Non-Employee Director is equal to
three and one half percent (3.5%) of the Full Value Award Pool;
(iii)   For any one fiscal year of the Company, the sum of the following amounts
shall not exceed one million two hundred thousand dollars ($1,200,000): (A) the
amount of cash
8

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
compensation that, in the aggregate, may be payable for such fiscal year to such
Non-Employee Director in respect of such Non-Employee Director’s service as a
member of the Board during such fiscal year, including but not limited to
service performed in such fiscal year but for which payment is made in the
following fiscal year, and (B) the grant date fair value (computed as of the
date of grant in accordance with applicable financial accounting rules) of all
Awards that, in the aggregate, may be granted in such fiscal year to such
Non-Employee Director.
4.3   Adjustment of Shares.   If any change in corporate capitalization, such as
a stock split, reverse stock split, stock dividend, or any corporate transaction
such as a reorganization, reclassification, merger or consolidation or
separation, including a spin-off, of the Company or sale or other disposition by
the Company of all or a portion of its assets, any other change in the Company’s
corporate structure, or any distribution to shareholders (other than an ordinary
cash dividend) results in the outstanding shares of Common Stock, or any
securities exchanged therefor or received in their place, being exchanged for a
different number or class of shares or other securities of the Company, or for
shares of stock or other securities of any other corporation (or new, different
or additional shares or other securities of the Company or of any other
corporation being received by the holders of outstanding shares of Common
Stock), or a material change in the value of the outstanding shares of Common
Stock as a result of the change, transaction or distribution, then the Committee
shall make equitable adjustments, as it determines are necessary and appropriate
to prevent the enlargement or dilution of benefits intended to be made available
under the Plan, in:
(a)   the number and class of stock or other securities that comprise the Full
Value Award Pool and Option Award Pool as set forth in Section 4.1, including,
without limitation, with respect to Incentive Stock Options;
(b)   the limitations on the aggregate number of shares of Common Stock that may
be awarded to any one Participant under various Awards as set forth in
Section 4.2;
(c)   the number and class of stock or other securities subject to outstanding
Awards, and which have not been issued or transferred under an outstanding
Award;
(d)   the Option Exercise Price under outstanding Options, the exercise price
under outstanding Stock Appreciation Rights, and the number of shares of Common
Stock to be transferred in settlement of outstanding Awards; and
(e)   the terms, conditions or restrictions of any Award and Agreement,
including but not limited to the price payable for the acquisition of shares of
Common Stock.
It is intended that, if possible, any adjustment contemplated above shall be
made in a manner that satisfies applicable legal requirements as well as
applicable requirements with respect to taxation (including, without limitation
and as applicable in the circumstances, Code section 424 and Code section 409A)
and accounting (so as to not trigger any charge to earnings with respect to such
adjustment).
Without limiting the generality of the above, any good faith determination by
the Committee as to whether an adjustment is required in the circumstances and
the extent and nature of any such adjustment shall be final, conclusive and
binding on all persons.
ARTICLE 5 — STOCK OPTIONS
5.1   Grant of Options.   Subject to the terms and provisions of the Plan, the
Committee may from time to time grant Options to eligible Participants. The
Committee shall have sole discretion in determining the number of shares subject
to Options granted to each Participant. The Committee may grant a Participant
ISOs, NSOs or a combination thereof, and may vary such Awards among
Participants; provided that the Committee may grant Incentive Stock Options only
to individuals who are employees within the meaning of Code section 3401(c) of
the Company or its subsidiaries (as defined for this purpose in Code section
424(f)). Notwithstanding anything in this Article 5 to the
9

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
contrary, except for Options that are specifically designated as intended to be
subject to Code section 409A, the Committee may only grant Options to
individuals who provide direct services on the date of grant of the Options to
the Company or another entity in a chain of entities in which the Company or
another such entity has a controlling interest (within the meaning of Treasury
Regulation section 1.409A-1(b)(5)(iii)(e)) in each entity in the chain.
5.2   Agreement.   Each Option grant shall be evidenced by an Agreement that
shall specify the Option Exercise Price, the duration of the Option, the number
of shares of Common Stock to which the Option pertains, the conditions upon
which the Option shall become vested and exercisable (subject to Section 3.7)
and such other provisions as the Committee shall determine. The Option Agreement
shall further specify whether the Award is intended to be an ISO or an NSO. Any
portion of an Option that is not designated in the Agreement as an ISO or
otherwise fails or is not qualified as an ISO (even if designated as an ISO)
shall be an NSO. Dividend equivalents shall not be paid with respect to Options.
5.3   Option Exercise Price.   The per share Option Exercise Price for each
Option shall not be less than one hundred percent (100%) of the Fair Market
Value of a share of Common Stock on the date the Option is granted.
Notwithstanding the foregoing, an Option may be granted with an Option Exercise
Price lower than set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another Option in a manner
satisfying the provisions of Code section 424(a) relating to a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization, or
liquidation; provided that the Committee determines that such Option Exercise
Price is appropriate to preserve the economic benefit of the replaced award and
will not impair the exemption of the Option from Code section 409A (unless the
Committee clearly and expressly foregoes such exemption at the time the Option
is granted).
5.4   Duration of Options.   Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the tenth (10th) anniversary of its grant
date other than an Option granted to a Participant outside the United States. If
an Agreement does not specify an expiration date, the Option’s expiration date
shall be the 10th anniversary of its grant date.
5.5   Exercise of Options.   Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall specify,
including conditions related to the employment of the Participant with the
Employer or provision of services by the Participant to the Employer, which need
not be the same for each grant or for each Participant. The Committee may
provide in the Agreement for rights upon the occurrence of events specified in
the Agreement. Upon exercise of an Option, the number of shares of Common Stock
subject to exercise under any related SAR shall automatically be reduced by the
number of shares represented by the Option or portion thereof which is
surrendered.
5.6   Payment.   Options shall be exercised, in whole or in part, by the
delivery of an oral, written or electronic notice of exercise to the Company or
its designated representative in the form prescribed by the Company, setting
forth the number of shares of Common Stock with respect to which the Option is
to be exercised and satisfying any requirements that the Committee may apply
from time to time. Full payment of the Option Exercise Price for such shares
(less any amount previously paid by the Participant to acquire the Option) must
be made on or prior to the Payment Date, as defined below. The Option Exercise
Price shall be paid to the Company in United States dollars either: (a) in cash,
(b) by check, bank draft, money order or other cash equivalent approved by the
Committee, (c) if approved by the Committee, by tendering previously acquired
shares of Common Stock (or delivering a certification or attestation of
ownership of such shares) having an aggregate Fair Market Value at the time of
exercise equal to the total Option Exercise Price (provided that the tendered
shares must have been held by the Participant for any period required by the
Committee), (d) if approved by the Committee, by cashless exercise as permitted
under Federal Reserve Board’s Regulation T, subject to applicable securities law
restrictions, (e) by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law, including a net exercise;
or (f) by a combination of the foregoing. “Payment Date” shall mean the date on
which a sale transaction in connection with a
10

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
cashless exercise (whether or not payment is actually made pursuant to a
cashless exercise) would have settled in connection with the subject option
exercise. No certificate or cash representing a share of Common Stock shall be
delivered until the full Option Exercise Price has been paid.
5.7   Special Rules for ISOs.   The following rules apply notwithstanding any
other terms of the Plan.
(a)   No ISOs may be granted under the Plan after April 16, 2029.
(b)   In no event shall any Participant who owns (within the meaning of Code
section 424(d)) stock of the Company possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
“parent” or “subsidiary” (within the meaning of Code section 424(e) or (f),
respectively) be eligible to receive an ISO (i) at an Option Exercise Price less
than one hundred ten percent (110%) of the Fair Market Value of a share of
Common Stock on the date the ISO is granted, or (ii) that is exercisable later
than the fifth (5th) anniversary date of its grant date.
(c)   The aggregate Fair Market Value of shares of Common Stock with respect to
which incentive stock options (within the meaning of Code section 422) granted
to a Participant are first exercisable in any calendar year under the Plan and
all other incentive stock option plans of the Employer shall not exceed One
Hundred Thousand Dollars ($100,000). For this purpose, Fair Market Value shall
be determined with respect to a particular incentive stock option on the date on
which such incentive stock option is granted. In the event that this One Hundred
Thousand Dollar ($100,000) limit is exceeded with respect to a Participant, then
ISOs granted under this Plan to such Participant shall, to the extent and in the
order required by Treasury Regulations under Code section 422, automatically
become NSOs granted under this Plan.
(d)   Solely for purposes of determining the limit on ISOs that may be granted
under the Plan, the provisions of Section 4.1 that replenish the Option Award
Pool shall only be applied to the extent permitted by Code section 422 and the
regulations promulgated thereunder.
ARTICLE 6 — STOCK APPRECIATION RIGHTS
6.1   Grant of SARs.   Subject to the terms and provisions of the Plan, the
Committee may grant SARs to Participants in such amounts and upon such terms,
and at any time and from time to time, as the Committee shall determine. The
Committee may grant Tandem SARs or SARs that are unrelated to Options. A Stock
Appreciation Right shall entitle the holder, within the specified period (which
may not exceed 10 years), to exercise the SAR and receive in exchange therefor a
payment having an aggregate value equal to the amount by which the Fair Market
Value of a share of Common Stock on the exercise date exceeds the specified
purchase price, times the number of shares with respect to which the SAR is
exercised. The Committee may provide in the Agreement for automatic exercise on
a certain date, for payment of the proceeds on a certain date, and/or for rights
upon the occurrence of events specified in the Agreement. Notwithstanding
anything in this Article 6 to the contrary, except for SARs that are
specifically designated as intended to be subject to Code section 409A, the
Committee may only grant SARs to individuals who provide direct services on the
date of grant of the SARs to the Company or another entity in a chain of
entities in which the Company or another such entity has a controlling interest
(within the meaning of Treasury Regulation section 1.409A-1(b)(5)(iii)(e)) in
each entity in the chain.
6.2   Agreement.   Each SAR grant shall be evidenced by an Agreement that shall
specify the exercise price, the duration of the SAR, the number of shares of
Common Stock to which the SAR pertains, the conditions upon which the SAR shall
become vested and exercisable (subject to Section 3.7) and such other provisions
as the Committee shall determine. Dividend equivalents shall not be paid with
respect to SARs.
6.3   Duration of SARs.   Each SAR shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no SAR shall be
exercisable later than the tenth (10th) anniversary of its grant date other than
an SAR granted to a participant outside the United States. If an Agreement does
not specify an expiration date, the SAR’s expiration date shall be the 10th
anniversary of its grant date.
11

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
6.4   Tandem SARs.   A Tandem SAR shall entitle the holder, within the specified
exercise period for the related Option, to surrender the unexercised related
Option, or a portion thereof, and to receive in exchange therefor a payment
having an aggregate value equal to the amount by which the Fair Market Value of
a share of Common Stock on the exercise date exceeds the Option Exercise Price
per share, times the number of shares subject to the Option, or portion thereof,
which is surrendered. Each Tandem SAR shall be subject to the same terms and
conditions as the related Option, including limitations on transferability, and
shall be exercisable only to the extent such Option is exercisable and shall
terminate or lapse and cease to be exercisable when the related Option
terminates or lapses. The grant of SARs related to ISOs must be concurrent with
the grant of the ISOs. With respect to NSOs, the grant either may be concurrent
with the grant of the NSOs, or in connection with NSOs previously granted under
Article 5, which are unexercised and have not terminated or lapsed.
6.5   Payment.   The Committee shall have sole discretion to determine in each
Agreement whether the payment with respect to the exercise of a Stock
Appreciation Right will be in the form of all cash, all shares of Common Stock,
or any combination thereof. Unless and to the extent the Committee specifies
otherwise, such payment will be in the form of shares of Common Stock. If
payment is to be made in shares, the number of shares shall be determined based
on the Fair Market Value of a share on the date of exercise. The Committee shall
have sole discretion to determine and set forth in the Agreement the timing of
any payment made in cash or shares, or a combination thereof, upon exercise of
SARs.
6.6   Exercise Price.   The exercise price for each Stock Appreciation Right
shall be determined by the Committee and shall not be less than one
hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the date the SAR is granted. Notwithstanding the foregoing, an SAR may be
granted with an exercise price lower than set forth in the preceding sentence if
such SAR is granted pursuant to an assumption or substitution for another SAR in
a manner satisfying the provisions of Code section 424(a) relating to a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization, or liquidation; provided that the Committee determines that such
SAR exercise price is appropriate to preserve the economic benefit of the
replaced award and will not impair the exemption of the SAR from Code section
409A (unless the Committee clearly and expressly foregoes such exemption at the
time the SAR is granted).
6.7   Exercise of SARs.   SARs shall be exercisable at such times and be subject
to such restrictions and conditions as the Committee shall specify, including
conditions related to the employment of the Participant with the Employer or
provision of services by the Participant to the Employer, which need not be the
same for each grant or for each Participant. The Committee may provide in the
Agreement for rights upon the occurrence of events specified in the Agreement.
Upon exercise of a Tandem SAR, the number of shares of Common Stock subject to
exercise under the related Option shall automatically be reduced by the number
of shares represented by the Option or portion thereof which is surrendered.
ARTICLE 7 — RESTRICTED STOCK AND RESTRICTED STOCK UNITS
7.1   Grant of Restricted Stock and Restricted Stock Units.   Subject to
provisions of the Plan, the Committee may from time to time grant Awards of
Restricted Stock and Restricted Stock Units (“RSUs”) to Participants. Awards of
Restricted Stock and RSUs may be made either alone or in addition to or in
tandem with other Awards granted under the Plan.
7.2   Agreement.   The Restricted Stock or RSU Agreement shall set forth the
terms of the Award, as determined by the Committee, including, without
limitation, the number of shares of Restricted Stock or the number of RSUs
granted; the purchase price, if any, to be paid for such Restricted Stock or
RSUs, which may be equal to or less than Fair Market Value of a share and may be
zero, subject to such minimum consideration as may be required by applicable
law; any restrictions applicable to the Restricted Stock or RSU such as
continued service or achievement of performance objectives; the length of the
Restriction Period, if any (subject to Section 3.7), and any circumstances that
will shorten or terminate the Restriction Period; and rights of the Participant
to vote or receive dividends with
12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
respect to the shares during the Restriction Period. The Committee shall have
sole discretion to determine and specify in each RSU Agreement whether the RSUs
will be settled in the form of all cash, all shares of Common Stock, or any
combination thereof. Unless and to the extent the Committee specifies otherwise,
such settlement will be in the form of shares of Common Stock.
7.3   Certificates.   Upon an Award of Restricted Stock to a Participant, shares
of restricted Common Stock shall be registered in the Participant’s name.
Certificates, if issued, may either (i) be held in custody by the Company until
the Restriction Period expires or until restrictions thereon otherwise lapse,
and/or (ii) be issued to the Participant and registered in the name of the
Participant, bearing an appropriate restrictive legend and remaining subject to
appropriate stop-transfer orders. If required by the Committee, the Participant
shall deliver to the Company one or more stock powers endorsed in blank relating
to the Restricted Stock. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock subject to such Restriction Period,
unrestricted certificates for such shares shall be delivered to the Participant
or registered in the Participant’s name on the Company’s or transfer agent’s
records; provided, however, that the Committee may cause such legend or legends
to be placed on any such certificates as it may deem advisable under the terms
of the Plan and the rules, regulations and other requirements of the Securities
and Exchange Commission and any applicable federal or state law. Concurrently
with the lapse of any risk of forfeiture applicable to the Restricted Stock, the
Participant shall be required to pay to the Company an amount necessary to
satisfy any applicable federal, state and local tax requirements as set out in
Article 13 below.
7.4   Dividends and Other Distributions.   Except as provided in this Article 7
or in the applicable Agreement, a Participant who receives a Restricted Stock
Award shall have (during and after the Restriction Period), with respect to such
Restricted Stock Award, all of the rights of a shareholder of the Company,
including the right to vote the shares and the right to receive dividends and
other distributions to the extent, if any, such shares possess such rights;
provided, however, that (i) any dividends and other distributions payable on
such shares of Restricted Stock during the Restriction Period shall be either
automatically reinvested in additional shares of Restricted Stock or paid to the
Company for the account of the Participant, in either case subject to the same
restrictions on vesting as the underlying Award, and (ii) all terms and
conditions for payment of such dividends and other distributions shall be
included in the Agreement related to the Award and shall, to the extent
required, comply with the requirements of Code section 409A. The Committee shall
determine whether interest shall be paid on such amounts, the rate of any such
interest, and the other terms applicable to such amounts (again, provided that
all such terms shall, to the extent required, comply with Code section 409A). A
Participant receiving a Restricted Stock Unit Award shall not possess voting
rights and shall accrue dividend equivalents on such Units only to the extent
provided in the Agreement relating to the Award; provided, however, that (i) any
dividend equivalents payable on such Restricted Stock Unit Award shall be
subject to the same restrictions on vesting as the underlying Award, and (ii)
all terms and conditions for payment of such dividend equivalents shall be
included in the Agreement related to the Award and shall, to the extent
required, comply with the requirements of Code section 409A.
ARTICLE 8 — PERFORMANCE SHARES AND UNITS
8.1   Grant of Performance Shares and Performance Units.   The Committee may
grant Performance Shares and Performance Units to Participants in such amounts
and upon such terms, and at any time and from time to time, as the Committee
shall determine.
8.2   Agreement.   The Performance Share or Performance Unit Agreement shall set
forth the terms of the Award, as determined by the Committee, including, without
limitation, the number of Performance Shares or Performance Units granted; the
purchase price, if any, to be paid for such Performance Shares or Performance
Units, which may be equal to or less than Fair Market Value of a share and may
be zero, subject to such minimum consideration as may be required by applicable
law; the performance objectives applicable to the Performance Shares or
Performance Units; and any additional restrictions applicable to the Performance
Shares or Performance Units such as continued service (subject to Section 3.7).
The Committee shall have sole discretion to determine and specify in
13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
each Performance Shares or Performance Units Agreement whether the Award will be
settled in the form of all cash, all shares of Common Stock, or any combination
thereof. Unless and to the extent the Committee specifies otherwise, such
settlement will be in the form of shares of Common Stock. Any such shares may be
granted subject to any restrictions deemed appropriate by the Committee.
8.3   Value of Performance Shares and Performance Units.   Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a share of Common Stock on the date of grant. In addition to any
non-performance terms applicable to the Award, the Committee shall set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number and/or value of Performance Shares,
Performance Units or both, as applicable, that will be paid out to the
Participant. For purposes of this Article 8, the time period during which the
performance objectives must be met shall be called a “Performance Period.” The
Committee may, but is not obligated to, set such performance objectives by
reference to the performance measures set forth in Article 9.
8.4   Earning of Performance Shares and Performance Units.   Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of the Performance Shares or Performance Units shall be entitled to
receive a payout of the number and value of Performance Shares or Performance
Units, as applicable, earned by the Participant over the Performance Period, if
any, to be determined as a function of the extent to which the corresponding
performance objectives have been achieved and any applicable non-performance
terms have been met.
8.5   Dividends and Other Distributions.   A Participant receiving Performance
Shares or Performance Units shall not possess voting rights. A Participant
receiving Performance Shares or Performance Units or any other Award that is
subject to performance conditions shall accrue dividend equivalents on such
Award only to the extent provided in the Agreement relating to the Award;
provided, however, that (i) any dividend equivalents payable on such Performance
Shares or Performance Units shall be subject to the same restrictions on vesting
as the underlying Award, and (ii) all terms and conditions for payment of such
dividend equivalents shall be included in the Agreement related to the Award and
shall, to the extent required, comply with the requirements of Code section
409A.
ARTICLE 9 — PERFORMANCE MEASURES
9.1   In General.   The Committee may, in its discretion, include performance
objectives in any Award. The Committee may provide for a threshold level of
performance below which no amount of compensation will be paid, and it may
provide for the payment of differing amounts of compensation for different
levels of performance.
9.2   Definitions of Performance Objectives.   If the Committee makes an Award
subject to a particular performance objective, the Committee shall adopt or
confirm a written definition of that performance objective at the time the
performance objective is established. The performance objective for an Award may
be described in terms of Company-wide objectives or objectives that are related
to a specific division, subsidiary, Employer, department, region, or function in
which the participant is employed or as some combination of these (as
alternatives or otherwise). A performance objective may be measured on an
absolute basis or relative to a pre-established target, results for a previous
year, the performance of other corporations, or a stock market or other index.
If the Committee specifies more than one individual performance objective for a
particular Award, the Committee shall also specify, in writing, whether one, all
or some other number of such objectives must be attained.
9.3   Determinations of Performance.   For each Award that has been made subject
to a performance objective, within an administratively practicable period
following the end of each Performance Period, the Committee shall determine
whether the performance objective for such Performance Period has been
satisfied. If a performance objective for a Performance Period is not achieved,
the Committee in its sole discretion may pay all or a portion of that Award
based on such
14

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
criteria as the Committee deems appropriate, including without limitation
individual performance, Company-wide performance or the performance of the
specific division, subsidiary, Employer, department, region, or function
employing the participant.
9.4   Adjustments and Exclusions.   In determining whether any performance
objective has been satisfied, the Committee may include or exclude any or all
items that are unusual or non-recurring, including but not limited to
(i) charges, costs, benefits, gains or income associated with reorganizations or
restructurings of the Employer, discontinued operations, goodwill, other
intangible assets, long-lived assets (non-cash), real estate strategy (e.g.,
costs related to lease terminations or facility closure obligations), litigation
or the resolution of litigation (e.g., attorneys’ fees, settlements or
judgments), or currency or commodity fluctuations; and (ii) the effects of
changes in applicable laws, regulations or accounting principles. In addition,
the Committee may adjust any performance objective for a Performance Period as
it deems equitable to recognize unusual or non-recurring events affecting the
Employer, changes in tax laws or regulations or accounting procedures, mergers,
acquisitions and divestitures, or any other factors as the Committee may
determine. To the extent that a performance objective is based on the price of
the Company’s common stock, then in the event of any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, any merger, consolidation, spin-off, reorganization,
partial or complete liquidation or other distribution of assets (other than a
normal cash dividend), issuance of rights or warrants to purchase securities or
any other corporate transaction having an effect similar to any of the
foregoing, the Committee shall make or provide for such adjustments in such
performance objective as the Committee in its sole discretion may in good faith
determine to be equitably required in order to prevent dilution or enlargement
of the rights of participants.
ARTICLE 10 — TERMINATION OF SERVICE RELATIONSHIP, BLACKOUT PERIODS AND CHANGE IN
CONTROL
10.1   Termination of Service Relationship.
(a)   Except as otherwise provided by the Committee, if a Participant ceases to
be an Employee or Non-Employee Director of, or to otherwise perform services
for, the Company and its Affiliates for any reason (i) all of the Participant’s
Options and SARs that were exercisable on the date of such cessation shall
remain exercisable for, and shall otherwise terminate at the end of, a period of
90 days after the date of such cessation, but in no event after the expiration
date of the Options or SARs, (ii) all of the Participant’s Options and SARs that
were not exercisable on the date of such cessation shall be forfeited
immediately upon such cessation, and (iii) all of the Participant’s Restricted
Stock, RSUs, Performance Shares, and Performance Units that were not vested on
the date of such cessation shall be forfeited immediately upon such cessation.
(b)   The Committee may, in its sole discretion and in such manner as it may
from time to time prescribe (including, but not by way of limitation, in
granting an Award or in an individual employment agreement, severance plan or
individual severance agreement), provide that a Participant shall be eligible
for a full or prorated Award in the event of a cessation of the Participant’s
service relationship with the Employer due to death, disability, involuntary
termination without cause or resignation for good reason. With respect to Awards
that are subject to one or more performance objectives, the Committee may, in
its sole discretion, provide that any such full or prorated Award will be paid
prior to when any or all such performance objectives are certified (or without
regard to whether they are certified) in the event of a cessation of the
Participant’s service relationship with the employer due to death, disability,
involuntary termination without cause or resignation for good reason.
(c)   The transfer of an Employee from the Company to an Affiliate, from an
Affiliate to the Company, or from one Affiliate to another shall not be
considered a termination of employment. Consistent with the provisions of Code
Section 409A (as applicable), it shall not be considered a termination of
employment if an Employee is placed on military, disability or sick leave or
such
15

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
other leave of absence which is considered by the Committee as continuing intact
the employment relationship. If an Employee’s employment or other service
relationship is with an Affiliate and that entity ceases to be an Affiliate, a
termination of employment shall be deemed to have occurred when the entity
ceases to be an Affiliate unless the Employee transfers his or her employment or
other service relationship to the Company or its remaining Affiliate. An
Non-Employee Director’s cessation of service on the Board shall not be
considered a termination of the Non-Employee Director’s service relationship
with the Company if the former Non-Employee Director continues to provide
services to the Company as a member of the Advisory Board of Directors of the
Company or its Affiliate without interruption in the Non-Employee Director’s
period of service; such service as a member of the Advisory Board of Directors
of the Company or its Affiliate shall be considered service with the Company or
its Affiliate with respect to Awards outstanding to the former Non-Employee
Director.
10.2   Special Rule for Company Blackout Periods.   The Company has established
a securities trading policy (the “Policy”) relative to disclosure and trading on
inside information as described in the Policy. Under the Policy, certain
Employees and Non-Employee Directors of the Company are prohibited from trading
stock or other securities of the Company during certain “blackout periods” as
described in the Policy. If, under the above provisions or the terms of the
applicable Agreement, the last date on which an Option or SAR can be exercised
falls within a blackout period imposed by the Policy, the applicable exercise
period shall automatically be extended by this Section 10.2 by a number of days
equal to the number of United States business days that the applicable blackout
period is in effect. The Committee shall interpret and apply the extension
automatically provided by the preceding sentence to ensure that in no event
shall the term of any Option or SAR expire during an imposed blackout period.
10.3   Change in Control.
(a)   The Committee may, in its sole discretion and in such manner as it may
from time to time prescribe (including, but not by way of limitation, in
granting an Award or in an individual employment agreement, severance plan or
individual severance agreement), provide that a Participant shall be eligible
for a full or prorated Award in the event that both a Change in Control and a
cessation of the Participant’s service relationship with the Employer occurs or
if the surviving entity in such Change in Control does not assume or replace the
Award in the Change in Control. With respect to Awards that are subject to one
or more performance objectives, the Committee may, in its sole discretion,
provide that any such full or prorated Award will be paid under the provisions
of this Section 10.3 prior to when any or all such performance objectives are
certified (or without regard to whether they are certified).
(b)   In the event of a Change in Control, the Committee may, in its discretion,
cause each Award to be assumed or for an equivalent Award to be substituted by
the successor corporation or a parent or subsidiary of such successor
corporation and adjusted as appropriate. In addition or in the alternative, the
Committee may, in its discretion, cancel all or certain types of outstanding
Awards at or immediately prior to the time of the Change in Control provided
that the Committee either (i) provides that the Participant is entitled to a
payment (in cash or shares) equal to the value of the portion of the Award that
would be vested upon the Corporate Transaction, as determined below and to the
extent there is any such value, or (ii) at least 15 days prior to the Change in
Control (or, if not feasible to provide 15 days’ notice, within a reasonable
period prior to the Change in Control), notifies the Participant that, subject
to rescission if the Change in Control is not successfully completed within a
certain period, the Award will be terminated and, if the Award is an Option, SAR
or similar right, provides the Participant the right to exercise the portion of
the Option, SAR or similar right that would be vested upon the Change in Control
prior to the Change in Control. For this purpose, the value of the Award that
would be vested upon the Change in Control shall be measured as of the date of
the Change in Control and shall equal the value of the cash, shares or other
property that would be payable to the Participant for such vested Award (or, if
the Award is an Option, SAR or similar right, upon exercise of the vested
16

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Award) less the amount of any payment required to be tendered by the Participant
upon such exercise. The Committee may adopt such valuation methodologies for
outstanding Awards as it deems reasonable in the event of a cash settlement and,
in the case of Options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess (if any) of the
per share amount payable upon or in respect of such event over the exercise
price of such Option, SAR or similar right and may cancel each Option, SAR or
similar right with an exercise price greater than the per share amount payable
upon or in respect of such event without any payment to the person holding such
Option, SAR or similar right. For example, under this provision, in connection
with a Change in Control, the Committee is permitted to cancel all outstanding
Options under the Plan in consideration for payment to the holders thereof of an
amount equal to the portion of the consideration that would have been payable to
such holders pursuant to the Change in Control if their vested Options had been
fully exercised immediately prior to such Change in Control, less the aggregate
Option Exercise Price that would have been payable therefor, or if the amount
that would have been payable to the Option holders pursuant to such Change in
Control if their vested Options had been fully exercised immediately prior
thereto would be less than the aggregate Option Exercise Price that would have
been payable therefor, the Committee can cancel any or all such Options for no
consideration or payment of any kind. Payment of any amount payable pursuant to
this cancellation provision may be made in cash or, in the event that the
consideration to be received in such transaction includes securities or other
property, in cash and/or securities or other property in the Committee’s
discretion. Any actions taken pursuant to this Section 10.3(b) shall be valid
with respect to a 409A Award only to the extent that such action complies with
Code section 409A.
ARTICLE 11 — BENEFICIARY DESIGNATION
To the extent permitted by the Committee, each Participant may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any vested but unpaid Award is to be paid in case of the
Participant’s death. Each such designation shall revoke all prior designations
by the same Participant, shall be in a form prescribed by the Company, and will
be effective only when filed by the Participant in writing with the Company or
its designee during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s beneficiary as determined under the Company’s 401(k) plan.
ARTICLE 12 — DEFERRALS
The Committee may permit a Participant to defer such Participant’s receipt of
the payment of cash or the delivery of shares that would otherwise be due to
such Participant by virtue of the lapse or waiver of restrictions with respect
to RSUs, or the satisfaction of any requirements or objectives with respect to
Performance Shares and Performance Units. If any such deferral election is
permitted or required, the Committee shall, in its sole discretion, establish
rules and procedures for such payment deferrals, which rules and procedures
shall comply with Code section 409A. The deferral of Option and SAR gains is
prohibited.
ARTICLE 13 — WITHHOLDING TAXES
13.1   Tax Withholding.   The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of or in connection with this Plan or any Award.
13.2   Share Withholding.   Except as otherwise determined by the Committee or
provided in the Agreement corresponding to an Award:
17

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
(a)   With respect to withholding required upon the exercise of Options or SARs,
upon the lapse of restrictions on Restricted Stock or Restricted Stock Units,
upon the achievement of performance objectives related to Performance Shares or
Performance Units, or upon any other taxable event arising as a result of or in
connection with an Award granted hereunder that is settled in shares of Common
Stock, unless other arrangements are made with the consent of the Committee,
Participants shall satisfy the withholding requirement by having the Company
withhold shares of Common Stock having a Fair Market Value on the date the tax
is to be determined equal to not more than the amount necessary to satisfy the
Company’s withholding obligations at the minimum statutory withholding rates (or
at any greater rate that will not result in adverse accounting or tax treatment,
as determined by the Committee). All such withholding arrangements shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.
(b)   A Participant may elect to deliver shares of Common Stock to satisfy, in
whole or in part, the withholding requirement. Such an election must be made on
or before the date the amount of tax to be withheld is determined. Once made,
the election shall be irrevocable. The Fair Market Value of the shares to be
delivered will be determined as of the date the amount of tax to be withheld is
determined. Such delivery must be made subject to the conditions and pursuant to
the procedures established by the Committee with respect to the delivery of
shares of Common Stock in payment of the corresponding Option Exercise Price.
(c)   A Participant who is classified by the Company as an officer at the time
the tax withholding requirement arises with respect to his or her Restricted
Stock or, to the extent settled in shares of Common Stock, his or her Restricted
Stock Units, Performance Shares, Performance Units, Options or SARs, may elect
to satisfy such withholding requirement by delivering payment of the tax
required to be withheld in cash or by check on the date on which the amount of
tax to be withheld is determined. Once made, the election shall be irrevocable.
ARTICLE 14 — AMENDMENT AND TERMINATION
14.1   Amendment or Termination of Plan.   The Board or the Committee may at any
time terminate and from time to time amend the Plan in whole or in part, but no
such action shall materially adversely affect any rights or obligations with
respect to any Awards previously granted under the Plan, unless such action is
required by applicable law or any listing standards applicable to the Common
Stock or the affected Participants consent in writing. To the extent required by
Code section 422, other applicable law, and/or any such listing standards, no
amendment shall be effective unless approved by the shareholders of the Company.
14.2   Amendment of Agreement.   The Committee may, at any time, amend
outstanding Agreements in a manner not inconsistent with the terms of the Plan;
provided, however, except as provided in Sections 14.3, 14.4 and 15.9, if such
amendment is materially adverse to the Participant, as determined by the
Committee, the amendment shall not be effective unless and until the Participant
consents, in writing, to such amendment. To the extent not inconsistent with the
terms of the Plan, the Committee may, at any time, amend an outstanding
Agreement in a manner that is not unfavorable to the Participant without the
consent of such Participant. Except for adjustments as provided in Sections 4.3
or in connection with a Change in Control , the terms of outstanding awards may
not be amended to reduce the exercise price of outstanding Awards or cancel
outstanding Options or SARs with per share exercise prices that are more than
the Fair Market Value at the time of such cancellation in exchange for cash,
other awards, or Options or SARs with an exercise price that is less than the
exercise price of the original Options or SARs without shareholder approval.
14.3   Dissolution or Liquidation.   Each outstanding Award shall terminate
immediately prior to the consummation of the dissolution or liquidation of the
Company, unless otherwise determined by the Committee.
18

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE 15 — MISCELLANEOUS PROVISIONS
15.1   Restrictions on Shares.   If the Committee determines that the listing,
registration or qualification upon any securities exchange or under any law of
shares subject to any Award is necessary or desirable as a condition of, or in
connection with, the granting of same or the issue or purchase of Shares
thereunder, no such Award may be exercised in whole or in part (as applicable),
no such Award may be paid out (as applicable) and no shares may be issued
pursuant to such Award (as applicable) unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee. All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any listing standards
applicable to the Common Stock and any applicable federal or state laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. In making such determination,
the Committee may rely upon an opinion of counsel for the Company.
Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares under the Plan or make any other distribution of
the benefits under the Plan unless such delivery or distribution would comply
with all applicable state, federal and foreign laws (including, without
limitation and if applicable, the requirements of the Securities Act of 1933),
and any applicable requirements of any securities exchange or similar entity.
15.2   Rights of a Shareholder.   Except as provided otherwise in the Plan or in
an Agreement, no Participant awarded an Option, SAR, RSU, Performance Share or
Performance Unit shall have any right as a shareholder with respect to any
shares covered by such Award prior to the date of issuance to him or her or his
or her delegate of a certificate or certificates for such shares or the date the
Participant’s name is registered on the Company’s books as the shareholders of
record with respect to such shares.
15.3   Transferability.   No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than upon the Participant’s death, to a beneficiary in accordance with
Article 11 or by will or the laws of descent and distribution. Unless the
Committee determines otherwise consistent with securities and other applicable
laws, rules and regulations, (i) no Award granted under the Plan shall be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated by a
Participant other than upon the Participant’s death, to a beneficiary in
accordance with Article 11 or by will or the laws of descent and distribution,
and (ii) each Option and SAR outstanding to a Participant may be exercised
during the Participant’s lifetime only by the Participant or his or her guardian
or legal representative (provided that Incentive Stock Options may be exercised
by such guardian or legal representative only if permitted by the Code and any
regulations promulgated thereunder). In the event of a transfer to a Permitted
Transferee as permitted under this Section 15.3 or by the Committee, appropriate
evidence of any transfer to the Permitted Transferee shall be delivered to the
Company at its principal executive office. If all or part of an Award is
transferred to a Permitted Transferee, the Permitted Transferee’s rights
thereunder shall be subject to the same restrictions and limitations with
respect to the Award as the Participant. For the avoidance of doubt, any
permitted transfer of an Award will be without payment of consideration by the
Permitted Transferee.
15.4   No Fractional Shares.   Unless provided otherwise in the Agreement
applicable to an Award, no fractional shares of Common Stock shall be issued or
delivered pursuant to the Plan or any Award and any fractional share otherwise
payable pursuant to an Award shall be forfeited.
15.5   No Implied Rights.   Nothing in the Plan or any Agreement shall confer
upon any Participant any right to continue in the employ or service of the
Employer, or to serve as a Non-Employee Director thereof, or interfere in any
way with the right of the Employer to terminate the Participant’s employment or
other service relationship at any time and for any reason. Unless otherwise
determined by the Committee, no Award granted under the Plan shall be deemed
salary or compensation for the purpose
19

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
of computing benefits under any employee benefit plan, severance program, or
other arrangement of the Employer for the benefit of its employees. No
Participant shall have any claim to an Award until it is actually granted under
the Plan. An Award of any type made in any one year to an eligible Participant
shall neither guarantee nor preclude a further grant of that or any other type
of Award to such Participant in that year or any subsequent year. To the extent
that any person acquires a right to receive payments from the Company under the
Plan, such right shall, except as otherwise provided by the Committee, be no
greater than the right of an unsecured general creditor of the Company.
15.6   Expenses of the Plan.   The expenses of the Plan shall be borne by the
Company. The Company shall not be required to establish any special or separate
fund or make any other segregation of assets to assume the payment of any Award
under the Plan.
15.7   Compliance with Laws.   The Plan and the grant of Awards shall be subject
to all applicable federal and state laws, rules, and regulations and to such
approvals by any United States government or regulatory agency as may be
required. It is the intent of the Company that the awards made hereunder comply
in all respects with Rule 16b-3 under the Exchange Act and that any ambiguities
or inconsistencies in construction of the Plan be interpreted to give effect to
such intention. Any provision herein relating to compliance with Rule 16b-3
under the Exchange Act shall not be applicable with respect to participation in
the Plan by Participants who are not Insiders.
15.8   Recoupment/Clawback.   All Awards are subject to recoupment in accordance
with the Company’s recoupment, clawback and/or recovery policies in effect from
time to time. In addition, the Committee may include such recoupment, clawback
and/or recovery provisions in an Agreement as the Committee determines necessary
or appropriate.
15.9   Regulatory Requirements.   The grant and settlement of Awards under the
Plan shall be conditioned upon and subject to compliance with Section 18(k) of
the Federal Deposit Insurance Act, 12 U.S.C. 1828(k), and the rules and
regulations promulgated thereunder.
15.10   Whistleblower Protection.   Nothing contained in this Plan or any
Agreement (i) shall be deemed to prohibit any Participant from responding to a
subpoena or order of a court or other governmental authority to testify or give
evidence or engaging in conduct otherwise protected by the Sarbanes-Oxley Act;
(ii) shall be deemed to prohibit any Participant from providing truthful
information in good faith to any federal, state, or local governmental body,
agency, or official investigating an alleged violation of any antidiscrimination
or other employment-related law or otherwise gathering information or evidence
pursuant to any official investigation, hearing, trial, or proceeding; (iii) is
intended in any way to intimidate, coerce, deter, persuade, or compensate any
Participant with respect to providing, withholding, or restricting any
communication whatsoever to the extent prohibited under 18 U.S.C. §§ 201, 1503,
or 1512 or under any similar or related provision of state or federal law; and
(iv) is intended to require any Participant to provide notice to the Employer or
its attorneys before reporting any possible violations of federal law or
regulation to any governmental agency or entity (“Whistleblower Disclosures”) or
to provide notice to the Employer or its attorneys after any Participant has
made any such Whistleblower Disclosures.
15.11   Successors.   The terms of the Plan and outstanding Awards shall be
binding upon the Company and its successors and assigns.
15.12   Tax Elections.   Each Participant agrees to give the Committee prompt
written notice of any election made by such Participant under Code section 83(b)
or any similar provision thereof. Notwithstanding the preceding sentence, the
Committee may condition any award on the Participant’s not making an election
under Code section 83(b).
15.13   Uncertificated Shares.   To the extent that the Plan provides for
issuance of certificates to reflect the transfer of shares of Common Stock, the
transfer of such shares may be effected on a non-certificated basis, to the
extent not prohibited by applicable law or the rules of any stock exchange on
which shares of Common Stock are traded.
20

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
15.14   Compliance with Code Section 409A.   At all times, this Plan shall be
interpreted and operated (i) with respect to 409A Awards in accordance with the
requirements of Code section 409A, and (ii) to maintain the exemptions from Code
section 409A of Options, SARs and Restricted Stock and any Awards designed to
meet the short-term deferral exception under Code section 409A. To the extent
there is a conflict between the provisions of the Plan relating to compliance
with Code section 409A and the provisions of any Agreement issued under the
Plan, the provisions of the Plan control. Moreover, any discretionary authority
that the Committee may have pursuant to the Plan shall not be applicable to a
409A Award to the extent such discretionary authority would conflict with Code
section 409A. In addition, to the extent required to avoid a violation of the
applicable rules under Code section 409A by reason of Code section
409A(a)(2)(B)(i), any payment under an Award shall be delayed until the earliest
date of payment that will result in compliance with the rules of Code section
409A(a)(2)(B)(i) (regarding the required six-month delay for distributions to
specified employees that are related to a separation from service). To the
extent that the Plan or a 409A Award provides for payment upon the recipient’s
termination of employment as an Employee or cessation of service as an
Non-Employee Director, the 409A Award shall be deemed to require payment upon
the individual’s “separation from service” within the meaning of Code section
409A. To the extent any provision of this Plan or an Agreement would cause a
payment of a 409A Award to be made because of the occurrence of a Change in
Control, then such payment shall not be made unless such Change in Control also
constitutes a “change in ownership”, “change in effective control” or “change in
ownership of a substantial portion of the Company’s assets” within the meaning
of Code section 409A. Any payment that would have been made except for the
application of the preceding sentence shall be made in accordance with the
payment schedule that would have applied in the absence of a change in control.
To the extent that this Plan or a 409A Award provides for payment upon the
recipient’s Disability, then such payment shall not be made unless the
recipient’s Disability also constitutes disability within the meaning of Code
section 409A(a)(2)(C). Any payment that would have been made except for the
application of the preceding sentence shall be made in accordance with the
payment schedule that would have applied in the absence of a Disability (and
other Participant rights that are tied to a Disability, such as vesting, shall
not be affected by the prior sentence). Any payment that would have been made
except for the application of the preceding sentence shall be made in accordance
with the payment schedule that would have applied in the absence of a
Disability. To the extent an Award is a 409A Award and is subject to a
substantial risk of forfeiture within the meaning of Code section 409A (or will
be granted upon the satisfaction of a condition that constitutes such a
substantial risk of forfeiture), any compensation due under the Award (or
pursuant to a commitment to grant an Award) shall be paid in full not later than
the 60th day following the date on which there is no longer such a substantial
risk of forfeiture with respect to the Award (and the Participant shall have no
right to designate the year of the payment), unless the Committee shall clearly
and expressly provide otherwise at the time of granting the Award. In the event
that an Award shall be deemed not to comply with Code section 409A, then neither
the Company, the Board, the Committee nor its or their designees or agents, nor
any of their affiliates, assigns or successors (each a “protected party”) shall
be liable to any Award recipient or other person for actions, inactions,
decisions, indecisions or any other role in relation to the Plan by a protected
party if made or undertaken in good faith or in reliance on the advice of
counsel (who may be counsel for the Company), or made or undertaken by someone
other than a protected party.
15.15   Legal Construction.
(a)   If any provision of this Plan or an Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Agreement, it shall
be stricken and the remainder of the Plan or the Agreement shall remain in full
force and effect.
(b)   Where the context admits, words in any gender shall include the other
gender, words in the singular shall include the plural and words in the plural
shall include the singular.
21

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
(c)   To the extent not preempted by federal law, the Plan and all Agreements
hereunder shall be construed in accordance with and governed by the laws of the
State of Delaware, without giving effect to any choice of law provisions. Unless
otherwise provided in the applicable Agreement, the recipient of an Award is
deemed to submit to the exclusive jurisdiction and venue of the Federal and
state courts of Delaware to resolve any and all issues that may arise out of or
relate to the Plan or such Agreement.
22

--------------------------------------------------------------------------------